Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 33 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections-Warning
Claim 34 is provisionally objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Please note that claim 34 is dependent on claim 21, but recites the same limitations to “a fifth lens” wherein the limitation is, “…has plane surfaces on both sides near an optical axis” (as quoted from claim 21, lines 7-8). Claim 34 recites “[t]he imaging lens according to claim 21, wherein said fifth lens has plane surfaces on both sides near the optical axis.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 28, 32 and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (U.S. Patent Pub. 2015/0241662 A1, with a publication date of 8-27-2015).

With respect to claim 21, Hashimoto (as noted in numerical example 2, pages 8-9 and Figure 3, for example) an imaging lens comprising in order from an object side to an image side, a stop (ST), a first lens (L1) having positive refractive power, a second lens (L2), a third lens (L3), a fourth lens (L4), a fifth lens (NE) being a double-sided aspheric lens and has plane surfaces on both sides near an optical axis (please note data table(s) on pages 8-9), and a sixth lens (L5) being a double-sided aspheric lens and having a concave surface facing the image side near the optical axis, wherein an image-side surface of said sixth lens is an aspheric surface changing to the convex surface at a peripheral area. Please especially note Figure 3 and the data table(s) on pages 8-9, which clearly indicate the lenses as recited in the claimed invention from the object side (left side of the Figure 3) to the image side (the right side). Therefore, Hashimoto anticipates claim 21.

With respect to claim 24, the imaging lens according to claim 21, wherein a below conditional expression (3) is satisfied: 0.5<vd1/(vd2+vd3)<1.0, where vd1: abbe number at d-ray of a first lens (L1), vd2: abbe number at d-ray of a second lens (L2), and vd3: abbe number at d-ray of a third lens (L3).
As noted for Numerical example 2 in Hashimoto, on page 7, paragraph [0111], it explicitly teaches that the Abbe numbers for the lens systems are at “d-ray;” also in the data table for Example 2which spans pages 8-9, vd1=55.57; vd2=23.97; and vd3=56.16, where vd1/(vd2+vd3)=0.69, which is greater than 0.5 and less than 1.0. Therefore, Hashimoto anticipates claim 24.

With respect to claim 28, the imaging lens according to claim 21, wherein said fourth lens (L4) has a meniscus shape having a concave surface facing the object side near the optical axis. Please note in Figure 3 and in the data table on pages 8-9, wherein the radius of curvature for both sides of the fourth lens (L4) are negative, indicating that the lens surfaces are concave to the object side and the lens is a meniscus shape. Therefore, Hashimoto anticipates claim 28.

With respect to claim 32, the imaging lens according to claim 21, wherein a below conditional expression (7) is satisfied: 0.65<f4/f<2.10, where f4: focal length of the fourth lens (L4), and f: focal length of the overall optical system. Please note for example in Hashimoto at Example 2, with Figure 3 and data table on pages 8-9, wherein f4=1.843 and f=2.72, wherein f4/f=1.48, which is greater than 0.65 and less than 2.10. Therefore, Hashimoto anticipates claim 32.

With respect to claim 34, the imaging lens according to claim 21, wherein said fifth lens (NE) has plane surfaces on both sides near the optical axis. Note the explanation with respect to the fifth lens above with respect to claim 21.

With respect to claim 35, the imaging lens according to claim 21, wherein a below conditional expression (9) is satisfied: 0.1<D6/ΣD<0.3, where D6: thickness on the optical axis of the sixth lens (L5), and ΣD: total sum of thickness on the optical axis of the first lens (L1), the second lens (L2), the third lens (L3), the fourth lens (L4), the fifth lens (NE) and the sixth lens (L5). 
Please note for example in Hashimoto at Example 2, with Figure 3 and data table on pages 8-9, wherein D6=0.234 and ΣD=1.625, so D6/ΣD=0.144, which is greater than 0.1 and less than 0.3. Therefore, Hashimoto anticipates claim 35.

With respect to claim 36, the imaging lens according to claim 21, wherein a below conditional expression (10) is satisfied: 0.7<Σ(L1F-L6R)/f<1.6 where Σ(L1F-L6R): distance along the optical axis from the object-side surface of the first lens (L1) to the image-side surface of the sixth lens (L5), and f: focal length of the overall optical system.
Please note for example in Hashimoto at Example 2, with Figure 3 and data table on pages 8-9, wherein Σ(L1F-L6R)=2.342 and f=2.72, so Σ(L1F-L6R/f=0.86, which is greater than 0.7 and less than 1.6. Therefore, Hashimoto anticipates claim 36.

With respect to claim 37, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.1<r5/r6<0.7 where r5: paraxial curvature radius of the object-side surface of the third lens (L3), and r6: paraxial curvature radius of the image-side surface of the third lens (L3). 
Please note for example in Hashimoto at Example 2, with Figure 3 and data table on pages 8-9, wherein r5=1.865 and r6=4.067, so r5/r6=0.46, which is greater than 0.1 and less than 0.7. Therefore, Hashimoto anticipates claim 37.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 22, 24, 25, 27, 29-31, 33-36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Pub. 2017/0146775 A1) in view of Huang (U.S. Patent Pub. 2015/0029599 A1).

With respect to claim 21, Jung  discloses the claimed invention (as noted for example in Figures 1-3; on page 1, paragraphs [0009] to [0014] and [0032]; on page 4, paragraphs [0077] and [0078]) an imaging lens comprising in order from an object side to an image side, a first lens (110) having positive refractive power, a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150) being a double-sided aspheric lens and has plane surfaces on both sides near an optical axis, and a sixth lens (160) being a double-sided aspheric lens and having a concave surface facing the image side near the optical axis, wherein an image-side surface of said sixth lens (160) is an aspheric surface changing to the convex surface at a peripheral area. Jung discloses the claimed invention, including a stop but not explicitly the stop located on the object side of the first lens (110). Huang discloses an imaging lens also having a first to sixth lens, and further includes a stop placed at various locations within the imaging lens, including between the second and third lens (similar to Jung’s imaging lens) as noted in Huang’s Figure 3 and also in front of the object side of the first lens as noted in Huang’s Figure 5 and 19. Huang teaches on page 3, paragraphs [0057] and [0058] that locating the stop in “front” or in the “middle” has particular known advantages. Placing the stop in “front” (or before the object side of the first lens) has the known advantage of providing a longer distance between the exit pupil of the imaging lens and an image plane. Since Huang clearly teaches that there is an advantage to either a “front” or “middle” stop. Since Jung teaches that an F-number should be 2.0 or below, there would be an added advantage of shifting the stop from between the second and third lenses, to a “front” stop before the object side of the first lens, as taught by Huang as explained. One of ordinary skill in the lens art at the time the claimed invention was filed would have known the advantage of adjusting the stop of Jung’s imaging lens from between the second and third lens to in front of the object side of the first lens, since Huang teaches what the known advantages of the stop location provide. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the stop as explained above, for the reasons also explained above.

With respect to claim 22, the imaging lens according to claim 21, wherein a second lens (120) having the positive refractive power. Please note for example in Figures 1 and 3.

With respect to claim 24, the imaging lens according to claim 21, wherein a below conditional expression (3) is satisfied: 0.5<vd1/(vd2+vd3)<1.0, where vd1: abbe number at d-ray of a first lens (110), vd2: abbe number at d-ray of a second lens (120), and vd3: abbe number at d-ray of a third lens (130). As noted in Jung in the data table of Figure 3, wherein vd1=56.1, vd2=56.1 and vd3=21.5, wherein vd1/(vd2+vd3)=0.72, which is greater than 0.5 and less than 1.0.

With respect to claim 25, the imaging lens according to claim 21, wherein said second lens (120) has a biconvex shape near the optical axis. Please note Figures 1 and 3, for example. Please note the radii of curvature for the second lens (120) is positive on the object side and negative on the image side, which provides a “biconvex” lens at the optical axis.

With respect to claim 27, he imaging lens according to claim 21, wherein said fourth lens (140) has a biconvex shape near the optical axis. Please note the radii of curvature for the fourth lens is positive on the object side and negative on the image side, which provides a “biconvex” lens at the optical axis.

With respect to claim 29, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 1.35<f1/f<3.30, where f1: focal length of the first lens (110), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein f1=8.431 and f=4.4850, wherein f1/f=1.88, which is greater than 1.35 and less than 3.30.

With respect to claim 30, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.8<f2/f<3.4, where f2: focal length of the second lens (120), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein f2=4.555 and f=4.4850, wherein f2/f=1.02, which is greater than 0.8 and less than 3.4.

With respect to claim 31, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: -1.70<f3/f<-0.65, where f3: focal length of the third lens (130), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein f3=-6.013 and f=4.4850, wherein f2/f= -1.34, which is greater than -1.7 and less than -0.65.

With respect to claim 33, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 1.9<│f6│/f, where f6: focal length of the sixth lens (160), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein │f6│= 8.974 and f=4.4850, wherein │f6│/f=2.0, which is greater than 1.9.

With respect to claim 34, the imaging lens according to claim 21, wherein said fifth lens (150) has plane surfaces on both sides near the optical axis. Note the explanation with respect to the fifth lens above with respect to claim 21.

With respect to claim 35, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.1<D6/ΣD<0.3, where D6: thickness on the optical axis of the sixth lens (160), and ΣD: total sum of thickness on the optical axis of the first lens (110), the second lens (120), the third lens (130), the fourth lens (140), the fifth lens (150) and the sixth lens (160). As noted in Jung in the data table of Figure 3, wherein D6=0.6150 and ΣD=2.92, so D6/ΣD=0.21, which is greater than 0.1 and less than 0.3.

With respect to claim 36, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.7<Σ(L1F-L6R)/f<1.6 where Σ(L1F-L6R): distance along the optical axis from the object-side surface of the first lens (110) to the image-side surface of the sixth lens (160), and f: focal length of the overall optical system. Please note for example in Jung at in Figures 1-3 (data table in Figure 3), wherein Σ(L1F-L6R)=4.183 and f=4.4850, so Σ(L1F-L6R/f=0.0.93, which is greater than 0.7 and less than 1.6.

With respect to claim 38, the imaging lens according to claim 21, wherein a below conditional expressions are satisfied: 0.20<r11/f<0.55 and 0.15<r12/f<0.45, where r11: paraxial curvature radius of the object-side surface of the sixth lens (160), r12: paraxial curvature radius of the image-side surface of the sixth lens (160), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein r11=2.3187; r12=1.4201 and f=4.4850, wherein r11/f=0.517, which is greater than 0.20 and less than 0.55; and r12/f=0.317, which is greater than 0.15 and less than 0.45.

With respect to claim 39, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: Fno≤2.0, where Fno: F-number. As noted in Jung in the data table of Figure 3, wherein Fno=1.80, which is less than 2.0.


Claim(s) 21, 22, 24, 28, 31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 10,310,229 B2; hereafter Huang ‘229) in view of Huang (U.S. Patent Pub. 2015/0029599 A1; hereafter Huang ‘599).

With respect to claim 21, Huang ‘229 discloses the claimed invention (as noted for example in Figure 11; in column 28 to column 29 with the data table for the 6th Embodiment) an imaging lens comprising in order from an object side to an image side, a first lens (610) having positive refractive power, a second lens (620), a third lens (630), a fourth lens (640), a fifth lens (650) being a double-sided aspheric lens and has plane surfaces on both sides near an optical axis, and a sixth lens (660) being a double-sided aspheric lens and having a concave surface facing the image side near the optical axis, wherein an image-side surface of said sixth lens (660) is an aspheric surface changing to the convex surface at a peripheral area. Huang ‘229 discloses the claimed invention, including a stop but not explicitly the stop located on the object side of the first lens (610). Huang ‘599 discloses an imaging lens also having a first to sixth lens, and further includes a stop placed at various locations within the imaging lens, including between the second and third lens (similar to Huang ‘229 imaging lens) as noted in Huang ‘229 in Figure 11 and also in front of the object side of the first lens as noted in Huang ‘599 in Figures 5 and 19. Huang ‘599 teaches on page 3, paragraphs [0057] and [0058] that locating the stop in “front” or in the “middle” has particular known advantages. Placing the stop in “front” (or before the object side of the first lens) has the known advantage of providing a longer distance between the exit pupil of the imaging lens and an image plane. Since Huang ‘599 clearly teaches that there is an advantage to either a “front” or “middle” stop. Since Huang ‘229 teaches that an F-number should be 2.0 or below, there would be an added advantage of shifting the stop from between the second and third lenses, to a “front” stop before the object side of the first lens, as taught by Huang ‘599 as explained. One of ordinary skill in the lens art at the time the claimed invention was filed would have known the advantage of adjusting the stop of Huang ‘229 imaging lens from between the second and third lens to in front of the object side of the first lens, since Huang ‘599 teaches what the known advantages of the stop location provide. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the stop as explained above, for the reasons also explained above.

With respect to claim 22, the imaging lens according to claim 21, wherein a second lens (620) having the positive refractive power. Please note for example in Figure 11.

With respect to claim 24, the imaging lens according to claim 21, wherein a below conditional expression (3) is satisfied: 0.5<vd1/(vd2+vd3)<1.0, where vd1: abbe number at d-ray of a first lens (610), vd2: abbe number at d-ray of a second lens (620), and vd3: abbe number at d-ray of a third lens (630). As noted in Jung in the data table of Figure 3, wherein vd1=55.9, vd2=55.9 and vd3=19.3, wherein vd1/(vd2+vd3)=0.74, which is greater than 0.5 and less than 1.0.

With respect to claim 28, the imaging lens according to claim 21, wherein said fourth lens (640) has a meniscus shape having a concave surface facing the object side near the optical axis. Please note in Figure 11.

With respect to claim 31, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: -1.70<f3/f<-0.65, where f3: focal length of the third lens (130), and f: focal length of the overall optical system. As noted in Jung in the data table of Figure 3, wherein f3= -7.24 and f=4.44, wherein f2/f= -1.63, which is greater than -1.7 and less than -0.65.

With respect to claim 33, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 1.9<│f6│/f, where f6: focal length of the sixth lens (660), and f: focal length of the overall optical system. As noted in Huang ‘229 in the data table in column 28, wherein │f6│= 8.80 and f=4.44, wherein │f6│/f=1.982, which is greater than 1.9.

With respect to claim 34, the imaging lens according to claim 21, wherein said fifth lens (650) has plane surfaces on both sides near the optical axis. Note the explanation with respect to the fifth lens above with respect to claim 21.

With respect to claim 35, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.1<D6/ΣD<0.3, where D6: thickness on the optical axis of the sixth lens (660), and ΣD: total sum of thickness on the optical axis of the first lens (610), the second lens (620), the third lens (630), the fourth lens (640), the fifth lens (650) and the sixth lens (660). As noted in Huang ‘229 in the data table of column 28, wherein D6=0.698 and ΣD=2.797, so D6/ΣD=0.24, which is greater than 0.1 and less than 0.3.

With respect to claim 36, the imaging lens according to claim 21, wherein a below conditional expression is satisfied: 0.7<Σ(L1F-L6R)/f<1.6 where Σ(L1F-L6R): distance along the optical axis from the object-side surface of the first lens (610) to the image-side surface of the sixth lens (660), and f: focal length of the overall optical system. Please note for example in Huang ‘229 at in column 28, the data table the 6th Embodiment), wherein Σ(L1F-L6R)=4.11 and f=4.44, so Σ(L1F-L6R/f=0.0.93, which is greater than 0.7 and less than 1.6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,754,125 B2 in view of Huang 2015/0026599 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claimed invention and the application claimed invention are but obvious variations of each other.
With respect to claim 21, each and every recited limitation is recited in the patent claim 1, except for the stop on the object side of the first lens. As noted in Huang ‘599, on page 3, paragraphs[0057] to [0058], clearly teaches the inclusion of a stop either in the “front” or “middle” with known reasons for either. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a “front” stop, for the reasons provided in Huang ‘599. 
With respect to claim 22, it is noted in patent claim 1.
With respect to claim 23, it is noted in patent claim 1.
With respect to claim 24, note patent claim 2.
With respect to claim 25, note patent claim 3.
With respect to claim 26, note patent claim 4.
With respect to claim 27, note patent claim 5.
With respect to claim 28, note patent claim 6.
With respect to claim 29, note patent claim 7.
With respect to claim 30, note patent claim 8.
With respect to claim 31, note patent claim 9.
With respect to claim 32, note patent claim 10.
With respect to claim 33, note patent claim 11.
With respect to claim 34, note patent claim 12.
With respect to claim 35, note patent claim 13.
With respect to claim 36, note patent claim 14.
With respect to claim 37, note patent claim 15.
With respect to claim 38, note patent claim 16.
With respect to claim 39, note patent claim 17.
With respect to claim 40, note patent claim 18.
Therefore, the application claimed invention is considered to be an obvious variation of the patent claimed invention, as explained above.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/895,594 (reference application) in view of Huang (2015/0029599 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions of each application are but obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 21, each and every recited limitation is recited in the patent claim 1, except for the stop on the object side of the first lens. As noted in Huang ‘599, on page 3, paragraphs[0057] to [0058], clearly teaches the inclusion of a stop either in the “front” or “middle” with known reasons for either. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a “front” stop, for the reasons provided in Huang ‘599. 
With respect to claim 22, it is noted in patent claim 22.
With respect to claim 23, it is noted in patent claim 23.
With respect to claim 24, note patent claim 24.
With respect to claim 25, note patent claim 25.
With respect to claim 26, note patent claim 26.
With respect to claim 27, note patent claim 27.
With respect to claim 28, note patent claim 28.
With respect to claim 29, note patent claim 29.
With respect to claim 30, note patent claim 30.
With respect to claim 31, note patent claim 31.
With respect to claim 32, note patent claim 32.
With respect to claim 33, note patent claim 33.
With respect to claim 34, note patent claim 34.
With respect to claim 35, note patent claim 35.
With respect to claim 36, note patent claim 36.
With respect to claim 37, note patent claim 37.
With respect to claim 38, note patent claim 38.
With respect to claim 39, note patent claim 39.
With respect to claim 40, note patent claim 40.
Therefore, the present application claimed invention is considered to be an obvious variation of the other application claimed invention, as explained above.


Possible Allowable Subject Matter
Claims 23 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, should an approved terminal disclaimer be filed. Presently, these claims are rejected under an obviousness-type double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to meet or fairly suggest the claimed invention of claims 23 and 40, wherein the conditional statements of each claim are not met or fairly taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872